July 7, 1993

                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-2186

                   LUZ GONZALEZ MALDONADO,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jaime Pieras, Jr., U.S. District Judge]
                                                    

                                         

                            Before

                   Torruella, Cyr and Stahl,
                       Circuit Judges.
                                     

                                         

Raymond Rivera Esteves and Juan A.  Hernandez Rivera on brief  for
                                                    
appellant.
Daniel  F.  Lopez  Romo,  United  States  Attorney,  Jose  Vazquez
                                                                  
Garcia,  Assistant  United States  Attorney,  and  Donna C.  McCarthy,
                                                                 
Assistant Regional  Counsel, Department of Health  and Human Services,
on brief for appellee.

                                         

                                         

          Per  Curiam.    Claimant,  Luz  Gonzalez Maldonado,
                     

applied for social  security insurance benefits  on March  8,

1989, alleging  that problems  with  her "back,  nerves,  and

hands" had  disabled her  from  working since  September  20,

1980.  Claimant was  thirty-four years of age on  the alleged

onset date.  Her disability insurance coverage ended on March

31,  1985,  some  four  years  prior  to  this   application.

Initially,  the  agency determined  that,  as  of that  date,

claimant's mental condition prevented her return to her prior

work as  an  electronics  welder  because  it  required  good

concentration, but that, otherwise, she retained physical and

mental   abilities    to   perform   other   work.       Upon

reconsideration, the no-disability finding was affirmed.

          After  a  hearing,   an  Administrative  Law  Judge

("ALJ") concluded that, as  of the time she was  last insured

for disability  purposes, claimant  could  still perform  her

past  job as a solderer  of television tubes.   Upon judicial

review, a magistrate  judge surveyed the  evidence and, in  a

comprehensive  report,1  recommended   affirming  the   ALJ's

decision.  The district court agreed, and claimant  took this

appeal.   We conclude that  the ALJ's finding that claimant's

mental  condition  was  not  severe and  did  not  impose any

limitation  of function on or  before March 31,  1985, is not

supported by substantial evidence, and vacate and remand  for

further proceedings.

                    

1.  We  have reviewed all the  evidence and, in  light of the
magistrate-judge's recapitulation, do not recount it here.

                              I.
                               

          Our  focus  is  on  step four  of  the  Secretary's

sequential evaluation process.  20  C.F.R.   404.1520(e).  At

this stage, the  initial burden  is on the  claimant to  show

that she  can no  longer perform  her particular  former work

because of  her impairments.   Santiago v. Secretary  of HHS,
                                                            

944 F.2d  1, 5 (1st Cir.  1991).  Then, the  ALJ must compare

the  physical  and  mental  demands of  that  past  work with

current functional capability or, as here, functional ability

in the  critical  period.    Id.    In  making  a  step  four
                                

appraisal,  the  ALJ is  entitled  to  credit claimant's  own

description  of   her  former   job  duties  and   functional

limitations, id., but, as Santiago cautions:
                                  

          [A]n  ALJ may  not simply  rely upon  the
          failure  of  the claimant  to demonstrate
                                                   
          that the  physical and mental  demands of
          her past relevant work  can no longer  be
          met,  but once alerted  by the  record to
                                                   
          the  presence  of  such  an  issue,  must
                                            
          develop the record further.

Id. at 5-6 (quotation marks and citations omitted).  There is
   

substantial evidence that claimant  met her initial burden to

provide  information  about  the activities  her  usual  work

required and  her functional inability to  perform that work.

There is also uncontradicted evidence, which the ALJ did  not

address or explain, that the claimant's mental functioning in

the  critical period  was, overall,  moderately limited  as a

result  of  her mental  condition.    Because this  evidence,

                             -3-

together with claimant's statements, squarely  put into issue

whether  claimant's  mental  condition  prevented   her  from

performing  a particular job as  she had performed  it in the

past, the ALJ was not, as the following discussion indicates,

free to ignore it.

                             II.
                               

          We begin by noting that claimant does not challenge

the ALJ's determination as to her physical impairment (severe

cervical and lumbar myositis) or physical residual functional

capacity ("RFC") (light exertion) in the critical period.  In

deciding that  claimant could then still  perform light work,

the ALJ gave  some credence to claimant's  pain complaints, a

conclusion that is reasonably supported in the record.

                              A.

          With  respect to  claimant's  allegations that  the

mental condition  she  developed after  she  stopped  working

prevented her return to that work, the ALJ stated:

          The claimant has been followed during the
          crucial    period   for    an   emotional
          component.  However, the medical evidence
          so  far  considered  does  not  show  the
          presence   of    any   severe   emotional
          impairment.  The  claimant's capacity  to
          perform basic work related activities was
          not  affected  at  all  by   her  alleged
          emotional   component.     There   is  no
          evidence    of     severe    intellectual
          dysfunction,  personality  deterioration,
          perceptual      distortions,      reality
          detachment,  deterioration   of  personal
          habits,   significant   constriction   of
          interest,  marked  restriction  in  daily
          activities,   inadequate    judgment   or

                             -4-

          insight,  or inability  to deal  with the
          physical  or  social  environment.    The
          claimant's  emotional  impairment  during
          the   crucial   period   was   a   slight
          abnormality with such a minimal effect on
          her  that it  would  not  be expected  to
          interfere  with  her   ability  to   work
          irrespective  of  age, education  or work
          experience.

The ALJ decided  that the  evidence showed a  diagnosis of  a

generalized  anxiety disorder,  but  that (1)  there was  "no

evidence  in file  to  support allegations  of a  significant

emotional illness," and (2) claimant's mental  "condition did

not impose  any limitation in claimant's  capacity to perform

basic work-related  activities on or before  March 31, 1985."

In   an  accompanying   psychiatric  review   technique  form

("PRTF"), the ALJ rated  claimant's mental impairment as non-

severe.

          At  the  request  of the  disability  determination

program,   two    non-examining   psychological   consultants

completed PRTFs  and mental  RFC assessments for  the insured

period.  Both consultants, Drs. McDougall and Gonzalez, rated

claimant's  mental  impairment as  severe  on the  PRTF.   20

C.F.R.     404.1520(c)(1).    Each   consultant  specifically

indicated  on the  accompanying  mental RFC  form that  their

evaluation was for the "date last insured," i.e., March 1985.
                                                

The Secretary argues, however, that Dr. McDougall's 1989 PRTF

and  RFC  were  "current"  assessments  and  do  not  reflect

impairment or functioning in the insured period.

                             -5-

          This is clearly incorrect as to Dr. McDougall's RFC

assessment  which  was  expressly  limited  to  the  critical

period.    The  Secretary's  own  regulations  for evaluating

mental  impairment claims  mandate  the completion  of a  RFC

assessment if a severe mental  impairment is indicated on the

PRTF.   20 C.F.R.   404.1520a(c)(3).   Although the timeframe

of   Dr.  McDougall's  PRTF  was  (apparently  inadvertently)

omitted,  the  completion  of  a  mental  RFC  assessment  is

predicated  upon   a  PRTF  finding  that   a  severe  mental

impairment exists.   Dr.  McDougall, like Dr.  Gonzalez, made

that  predicate   finding  on   the  PRTF  by   checking  the

disposition:  "RFC necessary  (i.e., a  severe  impairment is
                                   

present  .  . .)".    Thus, Dr.  McDougall's  concomitant RFC

(clearly  completed for  the insured  period) must  cover the

same timeframe as Dr. McDougall's initial PRTF.  In addition,

both consultants  were  specifically requested  to provide  a

severity assessment for the period ending March 31, 1985.

          We  reach  this   conclusion,  despite  two  terse,

seemingly  inconsistent remarks  by Dr.  McDougall:   (1) "No

evidence  to  support severe  condition  by  QC [quarters  of

coverage]  3/85," and  (2) "No  evidence of  a severe  mental

condition  for the  years 83-85."   These  anomalous comments

aside,  the  special  procedures  inherent  in      404.1520a

together  with   the  information  and   subsidiary  findings

recorded within  the PRTF  itself dictate that  Dr. McDougall

                             -6-

determined  that a  severe mental  impairment existed  in the

critical period before going on to complete a RFC assessment.

Put another way,  under   404.1520a, Dr.  McDougall could not

have completed such an assessment for the period ending March

1985 solely upon a finding of mental severity in 1989.  Thus,

since  there  are  no  contrary  medical  reports  as to  the

severity of  claimant's mental impairment, the  ALJ's finding

that  there  was  no  evidence to  support  allegations  of a

significant emotional  illness in the relevant  period is not

supported by substantial evidence.

                              B.

          We  turn  to  the  evidence  of  claimant's  mental

functioning  in  the  critical  period.   Dr.  McDougall  saw

claimant as  predominantly  anxious with  depressive  traits,

whereas Dr.  Gonzalez found a mood  disorder characterized by

depression.   Nonetheless,  in evaluating  the twenty  mental

activities related  to the ability to  sustain essential work

activities  on a  regular basis,  both consultants  found the

claimant's functioning  moderately limited  in eleven of  the

twenty abilities.   Both  agreed that eight  areas of  mental

functioning  were  moderately compromised,  specifically, the

abilities   to:  maintain  attention  and  concentration  for

extended periods; perform activities within a  schedule; work

in  coordination  with or  proximity  to  others; complete  a

normal workday and workweek and perform at a consistent pace;

                             -7-

interact  appropriately  with  the  general  public;  respond

appropriately to  changes in  the work setting;  be aware  of

normal hazards; and travel in unfamiliar places or use public

transportation.   As this  evidence is uncontroverted,  we do

not find record support for the ALJ's finding that claimant's

mental  condition imposed  no  limitation on  her ability  to

perform basic work activities in the relevant period.

                              C.

          Based  upon  vocational  information and  testimony

provided by the claimant, the ALJ decided:

          [S]he  has  worked  as  a   solderer  and
          machine  operator  in  a  factory.    The
          claimant's  past  relevant  work  can  be
          considered as low semiskilled  in nature.
          He[r] work as [a] soldering power machine
          and  machine   operator  entailed  medium
          exertion.    However,  the  activity  she
          performed  . . . soldering TV set (tubes)
          is  considered of  slight nature  and was
          performed alternating positions.   We are
          convinced  that  the  claimant was  still
          capable of performing  her past  relevant
          work .  . .  soldering TV [parts]  as she
          still had a residual  functional capacity
          for light work.

The  claimant  described her  job  using a  power  machine to

solder electronic parts:

          I united  parts by  means of  soldering a
          tin  wire which  served as  a fixer.   We
          used a  pedal machine which .  . . served
          to  heat the  part being  worked  to `red
          hot.'   The tin  wire was then  placed to
          serve as the soldering medium.  Then, the
          part  would be cooled off in  . . . trays
          full of  cold water.  This  procedure was
          performed daily.

                             -8-

According to  claimant, the job welding  television tubes was

similar:

          The  parts were  smaller and  the machine
          used was more modern.   The soldering was
          done with the very same machine.

From these  descriptions (the opinion of  a vocational expert

was not  obtained), it  seems fairly obvious  that claimant's

former job soldering television  parts required an ability to

concentrate and remain focused on the machinery  used and the

tasks at hand.  Here, where the uncontroverted reports of the

only  two  medical consultants  to  render an  opinion  as to

mental functioning  in the  insured  period found  claimant's

ability for sustained  attention and concentration moderately

limited, the ALJ's conclusion that claimant could perform the

physical  and  mental  demands  of  her  past  work  was  not

supported  by  substantial   evidence.2    See  Higgarty   v.
                                                        

Sullivan, 947 F.2d 990, 996-97 (1st Cir. 1991).
        

                             III.
                                

          Because  the  ALJ  did  not  address  or  otherwise

explain whether claimant's  mental functioning  significantly

affected her ability to perform particular past work, or that

occupation as it is  generally performed, see Social Security
                                             

Ruling  82-61; Santiago,  944  F.2d at  5  n.1, the  case  is
                       

                    

2.  Claimant's  initial and reconsideration  denials, each of
which concluded  that claimant  could not perform  her former
work,  are also  entitled  to some  evidentiary  weight.   20
C.F.R.   404.1512(b)(5); see also Kirby v. Sullivan, 923 F.2d
                                                   
1323, 1327 (8th Cir. 1991).

                             -9-

remanded  for  further proceedings  in  accordance  with this

opinion.     We  may  not,  despite  the  invitation  of  the

Secretary, conclude  that claimant was unable  to perform her

past relevant  work during the period in  question, and apply

the  medical-vocational  guidelines,  20  C.F.R.   Part  404,

Subpart  P, App.  2,  to find  the  claimant disabled.    See
                                                             

Securities & Exchange  Comm. v. Chenery  Corp., 318 U.S.  80,
                                              

93-95 (1943).  We  have considered claimant's other arguments

and find them  without merit  for the reasons  stated in  the

report of the magistrate-judge.

          The judgment  of the district court  is vacated and
                                                         

the  case  is  remanded  with directions  to  remand  to  the
                       

Secretary for further proceedings.

                             -10-